Case: 19-50734     Document: 00515663083         Page: 1     Date Filed: 12/07/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                December 7, 2020
                                  No. 19-50734
                                                                  Lyle W. Cayce
                               Conference Calendar                     Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ricardo Lozano, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:19-CR-43-2


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Ricardo Lozano, Jr., has moved
   for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Lozano has responded. The record is not sufficiently


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50734     Document: 00515663083           Page: 2   Date Filed: 12/07/2020




                                    No. 19-50734


   developed to allow us to make a fair evaluation of Lozano’s claims of
   ineffective assistance of counsel; we therefore decline to consider the claims
   without prejudice to collateral review. See United States v. Isgar, 739 F.3d
   829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Lozano’s original and supplemental
   responses. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, the motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.
   Lozano’s untimely request for appointment of new counsel on appeal is
   DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                         2